DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 6,764,085) in view of Hinz (US 9,475,357).  Anderson discloses:
With regard to claim 1 - A driven steerable suspension system for a vehicle, with the driven steerable suspension system mounted to each of a vehicle frame of the vehicle and a pair of wheels of the vehicle; 
said driven steerable suspension system comprising: 
a subframe comprising a first flank 10 and a second flank 12 spaced from said first flank, with each of said first and second flanks extending in a substantially planar configuration along a longitudinal axis substantially parallel to one another for mounting along opposing outboard sides of the vehicle frame 2 (see Fig. 1); 
a first suspension assembly 12 coupled to said first flank 92 of said subframe and a second suspension assembly 12 spaced from said first suspension assembly and coupled to said second flank 94 of said subframe, with each of said first and second suspension assemblies comprising: 

an upper control arm 34 spaced from said lower control arm and extending between at least one upper inboard joint and an upper outboard joint; 
a steering knuckle 41 extending between and pivotally coupled to said lower outboard joint of said lower control arm and said upper outboard joint of said upper control arm along a steering axis transverse to said longitudinal axis, with said steering knuckle 41 rotatable about said steering axis for turning one of the pair of wheels (see steering arm at the top of the knuckle, Fig. 3); 
a wheel hub 18 rotatably coupled to said steering knuckle 41 along and about a wheel axis for rotatably supporting one of the pair of wheels, with said wheel axis intersecting said steering axis; 
a dampened biasing member 24 extending between a first end mounted to said subframe by a bearing plate 42 and a second end pivotally mounted to said lower control arm 32; and 
a drive axle 16 extending along a drive axis and rotatably coupled with said wheel hub 18 for rotating the wheel, with said second end of said dampened biasing member mounted to said lower control arm 32 spaced from said drive axis to prevent contact between said drive axle and said dampened biasing member 24; 
wherein said first end of said dampened biasing member is disposed above said at least one lower inboard joint of said lower control arm (see Fig. 2).
Anderson fails to explicitly disclose the first end of the dampened biasing member being pivotally mounted.  Hinz teaches a suspension system for a motor vehicle comprising a subframe and a dampened biasing member 36, said dampened biasing member 36 having an upper end 48 that is pivotally mounted to the subframe.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension system of Anderson with the teaching of Hinz such that the upper end of the dampened biasing member is pivotally mounted to allow for the 

With regard to claim 2, Anderson discloses wherein each of said first and second flanks 10,12 are a single integral component to rigidly support said first and second suspension assemblies, respectively.

With regard to claim 3, Anderson discloses wherein each of said first and second flanks 10,12 have upper and lower surfaces opposite one another and inner and outer surfaces opposite one another and extending between said upper and lower surfaces, with said inner surface configured to abut along the outboard side of the vehicle frame (see Fig. 1; the flanks of Anderson are similarly shaped to those of Applicant’s invention, with the upper bearing plates reading on the upper surface).

With regard to claim 9, Anderson discloses wherein said subframe further includes a crossmember 20,22 extending between and connected to each of said first and second flanks for laterally supporting said first and second flanks (Fig. 3).

With regard to claim 10, Anderson discloses wherein said crossmember 20,22 extends between said first and second flanks in a substantially U-shape configuration for wrapping said subframe around the vehicle frame.

With regard to claim 11, Anderson discloses wherein each of said first and second flanks have a pivot protrusion 66 extending below said lower surface, with said lower control arm of each of said first and second suspension assemblies pivotally mounted to said pivot protrusion (Fig. 4).



With regard to claim 14, Anderson discloses wherein said lower outboard joint 82 of said lower control arm and said upper outboard joint 37 of said upper control arm are further defined as a ball joint to facilitate pivoting of said steering knuckle about said steering axis and transverse to said steering axis for turning one of the pair of wheels and moving the one of the pair of wheels vertically relative to said subframe.

With regard to claim 15, Anderson discloses wherein said at least one lower inboard joint 94 of said lower control arm is further defined as a front lower inboard joint and a rear lower inboard joint spaced from said front lower inboard joint, with said drive axle between said front and rear lower inboard joints (see Fig. 10 and drive axle opening 70 seen in Fig. 7).

With regard to claim 16, Anderson discloses further including a differential 15, with said drive axle rotatably coupled to and driven by said differential.

With regard to claim 17, Anderson discloses said differential 15 is fixed to said subframe, with said drive axle 16 articulable relative to said differential for facilitating driving the wheel as the wheel moves relative to said subframe.

With regard to claims 18-20, though Anderson discloses a steering arm as part of the steering knuckle, Anderson fails to explicitly disclose the details of a steering system.  Hinz teaches a steering system for .  

Claims 1, 3-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al (US 10,435,075) in view of Hinz.  Lorenz discloses
With regard to claim 1 - A driven steerable suspension system for a vehicle, with the driven steerable suspension system mounted to each of a vehicle frame of the vehicle and a pair of wheels of the vehicle; 
said driven steerable suspension system comprising: 
a subframe comprising a first flank 60,62,64 and a second flank 60,62,64 spaced from said first flank, with each of said first and second flanks extending in a substantially planar configuration along a longitudinal axis substantially parallel to one another for mounting along opposing outboard sides of the vehicle frame 40 (see Fig. 2); 
a first suspension assembly coupled to said first flank of said subframe and a second suspension assembly spaced from said first suspension assembly and coupled to said second flank of said subframe, with each of said first and second suspension assemblies comprising: 
a lower control arm 56 extending between at least one lower inboard joint and a lower outboard joint; 
an upper control arm 54 spaced from said lower control arm and extending between at least one upper inboard joint and an upper outboard joint; 

a wheel hub 190 rotatably coupled to said steering knuckle 52 along and about a wheel axis for rotatably supporting one of the pair of wheels, with said wheel axis intersecting said steering axis; 
a dampened biasing member 58 extending between a first end mounted to said subframe by a bearing plate 180 and a second end pivotally mounted to said lower control arm; and 
a drive axle 96 extending along a drive axis and rotatably coupled with said wheel hub 190 for rotating the wheel, with said second end of said dampened biasing member 58 mounted to said lower control arm 56 spaced from said drive axis to prevent contact between said drive axle and said dampened biasing member 58; 
wherein said first end of said dampened biasing member is disposed above said at least one lower inboard joint of said lower control arm (see Fig. 2).
Lorenz fails to explicitly disclose the first end of the dampened biasing member being pivotally mounted.  Hinz teaches a suspension system for a motor vehicle comprising a subframe and a dampened biasing member 36, said dampened biasing member 36 having an upper end 48 that is pivotally mounted to the subframe.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension system of Lorenz with the teaching of Hinz such that the upper end of the dampened biasing member is pivotally mounted to allow for the dampened biasing member to pivot with movement of the wheel and secure against damage from rigidity.




With regard to claim 4, Lorenz discloses wherein said at least one upper inboard joint 110 of said upper control arm of each of said first and second suspension assemblies is pivotally mounted to said outer surface of said respective first and second flanks (see Fig. 4), and spaced from each of said respective upper and lower surfaces for centralizing force and torque exerted by each of said upper control arms on said respective first and second flanks.

With regard to claim 5, Lorenz discloses wherein said first end of said dampened biasing member 58 of each of said first and second suspension assemblies is mounted to said respective first and second flanks above said at least one upper inboard joint of said upper control arm 54.

With regard to claim 6, Lorenz fails to disclose wherein each of said first and second flanks have a tower mount extending above said upper surface, with said first end of said respective dampened biasing member pivotally mounted to said tower mount.  Hinz teaches that the upper end of the dampened biasing member 30,32 is mounted to a tower mount 44 that extends above an upper surface.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension system of Lorenz with the teaching of Hinz such that the upper end of the dampened biasing member is pivotally mounted to a tower mount that extends above the upper surface to allow more room for the dampened biasing member to be situated.



With regard to claim 12, Lorenz discloses wherein said upper control arm 54 defines a void between said upper inboard and outboard joints, with said dampened biasing member 58 extending through said void (Fig. 4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenz and Hinz, as applied to claims 1, 3-7, and 12 above, and further in view of Kunert (US 6,752,409).  Lorenz and Hinz fail to explicitly disclose wherein said front and rear upper inboard joints 110 of said upper control arm 54 of each of said first and second suspension assemblies are staggered along said outer surface between said upper and lower surfaces of said respective first and second flanks such that said front and rear upper inboard joints are not axially aligned parallel to said longitudinal axis.  Kunert teaches a front vehicle suspension of a motor vehicle comprising an upper arm 3,4 having front and rear upper inboard joints 18,19 that are staggered along an outer surface of the vehicle such that said front and rear upper inboard joints are not axially aligned parallel to said longitudinal axis.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the suspension of Lorenz and Hinz with the teaching of Maruyama such that the front and rear upper inboard joints are staggered along said outer surface between said upper and lower surfaces of said respective first and second flanks such that said front and rear upper inboard joints are not axially aligned parallel to said longitudinal axis to help create an ideal swivel axis for the wheel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        May 22, 2021